Title: To Thomas Jefferson from Lafayette, [before 8 February 1786]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


Otchikeita is Gone to the abbé, and Kayenlaha will wait for You to Morrow. It is probable Mr. du Crest will be there, Ambassador from the Court of the Palais Royal. Duke d’Harcourt writes me that Eleven Suits him Better than ten. Adieu.

Here is an Application from Horace’s to our Good General  te Belluosus qui Remotis Obstrepit oceanus Britannis te non paventis funera galliæ Compositis venerantur armis. (Carm. L. IV. od. 14th.)
Here are three Verses made By M. de Marmontel  Arma Capit Vindex, patria incolumi, exuit arma Nilque ducis retinet, comitum nisi, liber, Amorem At decus invitum sequitur celebratque latentem.
